Citation Nr: 0740420	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss prior to November 12, 2003.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1966 to December 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in January 2007 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

1.  Prior to November 12, 2003, the veteran's service-
connected right ear hearing loss disability was productive of 
Level I hearing acuity.

2.  The veteran's service-connected bilateral hearing loss 
has been productive of Level I hearing acuity for the right 
ear and Level I hearing acuity of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right ear 
hearing loss have not been met prior to November 12, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), Part 4, including §§ 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).

2.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2003 and April 2003.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  To the extent that the VCAA 
notices addressed the question of service connection whereas 
the issues on appeal deal with ratings, it appears that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the  claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

The RO also provided the appellant with notice in January 
2007 and in the August 2007 supplemental statement of the 
case, subsequent to the March 2004 adjudication, advising of 
the laws regarding degrees of disability and effective dates 
for any grant of service connection.  While the notice was 
not provided prior to the March 2004 RO decision, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2007 supplemental statement of the 
case, following the provision of notice in January 2007.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

Collectively, the notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran VA 
audiological examinations in March 2001, November 2003 and 
March 2007.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  In a form received in August 2007, 
the veteran indicated by checking the appropriate box that he 
had no other information or evidence to submit and to return 
his case to the Board for further appellate consideration as 
soon as possible.  In addition, by letters dated in September 
2007 and December 2007, the veteran's representative that 
there was nothing further to add.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

With regard to both issues on appeal, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation during the appeal period.  See Fenderson v. 
West, 12 Vet.App. 119 (1999); Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

When impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear is assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Right Ear Hearing Loss

One of the veteran's claims is entitlement to a compensable 
rating for right ear hearing loss prior to November 12, 2003.  
The Board notes that by rating decision in April 2002, the 
veteran was assigned a noncompensable rating for right ear 
hearing loss, effective from November 19, 1999.  As addressed 
in the January 2007 Board decision, the March 2004 rating 
decision granted service connection for left ear hearing 
loss, effective from November 12, 2003.  The RO then 
described the disability as bilateral hearing loss and 
assigned a noncompensable rating for bilateral hearing loss 
from November 12, 2003.  The RO effectively denied a 
compensable rating for right ear hearing loss prior to 
November 12, 2003.  Accordingly, the Board notes that where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
  
On the authorized audiological evaluation in March 2001, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
25
45

At the time of the March 2001 audiological examination, the 
veteran stated that he had noticed a significant decline in 
his hearing in the past 5 to 6 years.  He further stated that 
he found himself requesting others to repeat themselves and 
that he had significant difficulties especially with multiple 
speakers.  It was noted that puretone results in the right 
ear indicated normal hearing loss through 3000 Hz with a 
moderate loss noted from 4000 Hz.  The veteran was shown to 
have an average puretone hearing loss in the right ear of 19 
decibels when rounding up, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.

Since the veteran's left ear disability is not service-
connected, the Roman numeral designation is automatically I 
for the left ear.  See 38 C.F.R. § 4.85(f).  Thus, when 
applying Table VII, Diagnostic Code 6100, level I for the 
right ear and level I for the left ear equates to a zero 
percent disability evaluation.

Based on his examination, Table VIA is not for application 
because the veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  Further, even though his 
puretone thresholds were less than 30 at 1000 Hertz in his 
examination, his puretone thresholds were not 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

VA medical records reveal that the veteran was seen in May 
2001 for a hearing aid evaluation; and it was noted that the 
veteran had slight hearing loss in the right ear.  VA medical 
records also reveal that the veteran was seen in September 
2001 with complaints of decreased hearing.      

Based on the evidence of record, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for right ear hearing 
loss prior to November 12, 2003.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Further, the Board notes that potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Bilateral Hearing Loss

The present appeal also involves the veteran's claim that the 
severity of his service-connected bilateral hearing warrants 
a higher disability rating.  Bilateral hearing loss was 
service-connected effective November 12, 2003.

The veteran was afforded a November 2003 VA examination, 
which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
55
LEFT
20
15
25
50

At the time of the November 2003 audiological examination, 
the veteran indicated to the examiner that he was finding it 
increasingly harder to hear people speaking, television, and 
etcetera.  He responded that his situation of greatest 
difficulty was background noise.  It was noted that puretone 
results showed a mild to moderate high frequency hearing 
loss.  The veteran was shown to have an average puretone 
hearing loss in the right ear of 33 decibels when rounding 
up, with 98 percent speech discrimination, which translates 
to a Roman numeral designation of I for the right ear.  38 
C.F.R. § 4.85, Table VI.  The veteran was shown to have an 
average puretone hearing loss in the left ear of 28 decibels, 
with 98 percent speech discrimination, which also translates 
to a Roman numeral designation of I for the left ear.  38 
C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, 
Diagnostic Code 6100, level I for the right ear and level I 
for the left ear equates to a zero percent disability 
evaluation.  

The veteran was afforded another VA audiological examination 
in March 2007, which showed puretone thresholds, in decibels, 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
30
55
LEFT
10
10
20
50

At the time of the March 2007 audiological examination, the 
veteran indicated to the examiner that he had difficulty 
understanding speech when he did not wear his hearing aid.  
The diagnosis was mild to moderately severe sensorineural 
hearing loss in the right ear from 2000 Hz and a moderate to 
moderately severe high hertz sensorineural hearing loss in 
the left ear from 4000 Hz.  The veteran was shown to have an 
average puretone hearing loss in the right ear of 33 decibels 
when rounding up, with 92 percent speech discrimination, 
which translates to a Roman numeral designation of I for the 
right ear.  38 C.F.R. § 4.85, Table VI.  The veteran was 
shown to have an average puretone hearing loss in the left 
ear of 23 decibels when rounding up, with 100 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, again, when applying Table VII, Diagnostic Code 
6100, level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

Overall, staged ratings are not for application since during 
the entire time period in question, the veteran's service-
connected bilateral hearing loss has been productive of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  As noted above, this equates to a 
0 percent disability evaluation. 

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  At the November 2003 
VA examination, the veteran revealed that he had been 
employed as a teacher for 25 years and at the time was 
teaching at a college.  In a letter received in March 2005, 
he reported having trouble understanding his students' 
questions in class.  However, the Board finds that there has 
been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


